Citation Nr: 9920712	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  94-49 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 as a result of Department of Veterans 
Affairs (VA) treatment for bilateral blindness due to 
temporal arteritis.  

2.  Entitlement to disability rating in excess of 30 percent 
for psychoneurosis, mixed type, with depression.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1944.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

As to the issue regarding compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 as a result of VA 
treatment for bilateral blindness due to temporal arteritis, 
the Board points out that since the appellant's § 1151 
benefits claim was filed prior to October 1, 1997, the 
amendments to 38 U.S.C.A. § 1151 implemented by section 
422(a) of Pub. L. No. 104-204, the Department of Veterans and 
Housing and Urban Development, and Independent Agencies 
Appropriations Act, 1997, 110 Stat. 2874, 2926 (1996) are 
inapplicable.  These amendments provide for much more 
restrictive criteria for an award of benefits under 
38 U.S.C.A. § 1151 (West 1991), and thus they are far less 
favorable to the veteran's claim.  See VA O.G.C. Prec. Op. 
No. 40-97 (Dec. 31, 1997) (Precedent Opinion of the VA 
General Counsel).  

As to the issue on appeal regarding an increased evaluation, 
preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
stations is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning and extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  


FINDINGS OF FACT

1.  There is no competent medical evidence that right eye 
blindness is due to VA care received for treatment of that 
condition due to temporal arteritis.  

2.  Any left eye visual disability the appellant now 
experiences is not causally related to VA care.

3.  The veteran has been diagnosed with depressive disorder 
and has been assigned a Global Assessment Functioning (GAF) 
Scale of 65; he has friends but is minimally socially active 
because his wife is not interested.  

4.  The veteran's psychiatric disorder is not manifested by 
considerable impairment of the ability to establish and 
maintain effective or favorable relationships with people, 
and his psychoneurotic symptoms have not resulted in such 
reductions in initiative, flexibility, efficiency and 
reliability levels so as to result in considerable industrial 
impairment.  

5.  The veteran's psychiatric disorder is not manifested by 
reduced reliability and productivity in occupational and 
social situations due to such symptomatology as: flattened 
affect; circumstantial, circumlocutory, pr stereotypical 
speech; panic attacks that occur more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  


CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim of 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for a right eye disability. 38 U.S.C.A. §§ 1151, 5107 
(West 1991).  

2.  Entitlement to compensation benefits under the provision 
of 38 U.S.C.A. § 1151 for a left eye visual disability is not 
warranted.  38 U.S.C.A. §§ 1151, 5107 (West 1991).  

3.  The schedular criteria for a disability evaluation for 
psychoneurosis, mixed type, with depression, in excess of 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.31, 4.125-4.132, Diagnostic Code 
(DC) 9410 as effective prior to and from November 7, 1996



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record shows that the RO, in a September 1944 
rating decision, granted service connection for 
psychoneurosis and assigned a 30 percent rating.  In March 
1947, this 30 percent rating was reduced to 10 percent based 
on findings made upon VA examination in February 1947.  The 
10 percent rating was confirmed upon decisions in 1949, 1950, 
and 1989.  This appeal ensued following an April 1995 rating 
decision that again confirmed the 10 percent evaluation.  In 
April 199, the RO determined that a 30 percent evaluation was 
warranted, effective from August 1, 1995, the date of 
outpatient treatment.  

As to the evidence of record, the claims file contains 
evidence that indicates the veteran has suffered from a 
psychiatric disorder since his military service period.  
These records also show that the veteran was seen at a VA 
medical center on August 9, 1989, at which time he complained 
of eye problems.  The veteran reported that blackouts had 
started a month previously, and that he had vision only along 
the outer edge of the right eye, and the left eye would give 
out after reading 3-4 minutes.  It was noted that bilateral 
disc edema was shown.  The veteran was recommended for 
immediate referral but was unable to report for treatment 
until the next week.  It was noted that he understood that 
delay in referral meant a risk of poor recovery.  He was then 
seen in ophthalmology on August 29, 1989, at which time his 
vision was 20/200 in the right eye and 2/60 in the left eye.  
A biopsy of the right temporal artery was done on August 31, 
1989, for treatment of giant cell arteritis.  

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in August 1995.  Later in 
August 1995, the RO denied the claim, reasoning that there 
was no evidence of injury or aggravation due to VA treatment, 
and the RO concluded that blindness was one of the necessary 
consequences of temporal arteritis.  

In addition, the record includes a VA examination from June 
1992 at which time the veteran major complaint was of 
abdominal pain which had been present since 1989.  This pain 
was very severe initially but had somewhat diminished.  Most 
of the time the veteran felt relatively cheerful, but there 
were times when he was sad, particularly when thinking about 
the future.  He enjoyed visiting with others as long as the 
visits were not too long.  He did very little with his time 
primarily because of the pain described above.  There were no 
psychotic indices.  His remote memory was excellent, but his 
recent memory was poor.  The veteran did "very well" on 
cognitive tests answering them with good accuracy.  He was of 
average intelligence in the examiner's opinion.  At present, 
the examiner found only a few symptoms of anxiety and/or 
depression.  In the main there was definite somatization and 
this appeared to be localized as a pain disorder.  The 
veteran was described as preoccupied with his abdominal pain 
and this was far more important and disabling to him than his 
very decreased vision.  The diagnosis was dysthymic disorder 
(by history) and somatoform pain disorder.  

In January 1996, the Board remanded the claims for additional 
development, to include opinions regarding whether the 
veteran's blindness was causally related to VA 
hospitalization or medical treatment and for a current 
psychiatric examination to determine the severity of the 
veteran's psychiatric disorder.  

Records subsequently added to the claims file include a June 
1991 report to an attorney by A. Reeves McLeod, M.D., in 
which he reported that he had reviewed the records provided 
by VA and had conducted a comprehensive eye examination.  On 
the basis of the examination and the records, the physician 
opined that the veteran as permanently blind in each eye and 
that VA was negligent in failing to diagnose and treat the 
veteran promptly on August 9, 1989.  He indicated that if the 
appellant had received a proper medical diagnosis and 
treatment as early as August 9, 1989, it would have been 
probable that the veteran's left eye vision could have been 
saved.  

VA treatment records from 1995 through 1999 were added to the 
claims file.  Pertinent reports reflect that the veteran was 
treated for depression in 1995.  It seemed that the use of 
Prozac controlled his symptoms of depression.  He was 
prescribed Atarax because of sleeplessness.  There was 
evidence of complaints of increased irritability with some 
difficulty sleeping on August 1, 1995.  In November 1995, the 
appellant indicated that he was sleeping better with no need 
of sleep medications.  He was also less irritable.  

In March 1996, he was irritable and had continued sleeping 
problems.  He indicated decreased energy and concentration.  
He just wanted to sleep throughout the day.  He continued 
working as a co-owner of a used-car dealership.  In June 
1996, he seemed to be doing better with the continued taking 
of medications.  He was coherent and goal-directed.  During 
August 1996, he continued with his Atarax and Prozac.  

In 1997, he continued to be seen for depression.  He was also 
assessed as having a bipolar disorder.  His medications 
included Prozac and Trazodone for insomnia.  

In an August 1997 physician's statement, it was noted that 
the veteran suffered from blindness secondary to temporal 
arteritis and diabetes with neuropathy.  His symptoms 
included blindness, an unsteady gait due to back pain, and 
peripheral neuropathy from diabetes that caused foot pain.  

The examinations requested in the Board's 1996 remand were 
conducted in February 1999.  Upon eye examination, it was 
noted that the veteran had a history of bilateral anterior 
ischemic optic neuropathy in 1989 presumable due to be 
secondary to biopsy proven giant cell arteritis had been 
treated with steroids at the time.  The veteran stated that 
he had had no progression of visual loss since that time, but 
he stated that approximately 2-3 times per month, he woke up 
and could not see anything out of either eye.  This state 
persisted for the entire day until he went to sleep and woke 
up the following morning with return of his normal vision.  
These episodes were not associated with pain or redness of 
the eyes.  The only other notable symptoms was poor balance.  

On ophthalmologic examination, the veteran's visual acuity 
was 20/40 in the right eye, 20/50 in the left eye, with 
normal external examination .  Extraocular motility was full.  
Confrontation visual fields appeared to demonstrate superior 
altitudinal defects bilaterally.  Slit-lamp examination 
revealed normal sclerae, conjunctivae, lids and lashes.  The 
corneas were clear except for arcus and senilis.  The 
anterior chambers were deep and quiet.  The irides were 
normal.  The lenses showed a 2+ nuclear sclerosis with a few 
water vacuoles on the right and a clear posterior chamber 
intraocular lens on the left.  In summary, the examiner noted 
that the veteran had a history of biopsy proven giant cell 
arteritis by his own report.  He suffered bilateral episodes 
of "what sound[ed] like" anterior ischemic optic neuropathy 
three weeks apart in 1989 and his vision had remained stable 
with the exception of a number of episodes of transient 
bilateral visual loss lasting for as long as a day at a time.  
Additionally, the veteran had diabetes and mild 
nonproliferative diabetic retinopathy on the most recent 
dilated fundus examination.  

Upon VA psychiatric examination in February 1999, the veteran 
was asked about his psychiatric problems and began to 
complain about his medical problems.  He reported that he 
went out of business last year and this greatly upset him, 
but he was not able to do the work because of his physical 
problems which included diabetes, hypertensive vascular 
disease, cardiac disease, and impaired vision.  He complained 
of problems with his memory and of keeping track of his 
medications.  He reported that he no longer had abdominal 
pain, but that he was depressed.  The examiner noted that the 
veteran had been followed in the past year in the clinic and 
that those records were in the claims file and had been 
reviewed.  The veteran's diagnosis had consistently been 
depressive disorder not otherwise specified.  

Currently, the veteran lived with his second wife of many 
years.  He continued to drive when has was having good vision 
days.  He reported that he had friends, but did not attend 
church and was minimally socially active as his wife was not 
interested.  The veteran did report feeling depressed.  He 
reported sleep disturbance, lack of energy, and complained of 
problems with his memory.  His appetite was all right.  No 
psychomotor abnormalities were noted.  He reported that he 
was interested in traveling, but did not because of he could 
not afford it.  

Upon mental status examination, the veteran was pale and 
frail appearing in a wheelchair.  He was cooperative with the 
examination.  His speech was slow, but fluent at a normal 
rhythm with a southern accent.  His mood was mildly 
depressed.  He affect was full and appropriate to his 
expressed thoughts.  No lability of affect was noted.  His 
thought process was coherent.  He was without any signs of 
symptoms of a psychotic process.  At the time of the 
interview he was completely without any specific ideas, 
intentions, or plans of harming himself or others.  He was 
awake, alert, and oriented.  The assessment was depressive 
disorder, not otherwise specified, and undifferentiated 
somatoform disorder, in remission,  His GAF score was 65.  

In a March 1999 addendum, the examiner who conducted the eye 
examination summarized above, stated the following:

With reference to the specific question 
being asked regarding the cause of the 
veteran's blindness, as far as can be 
determined, based on the veteran's 
history and examination, he apparently 
suffered bilateral sequential visual loss 
from anterior ischemic optic neuropathy, 
secondary to biopsy-proven giant cell 
arteritis.  This is an inflammatory 
condition of small and medium sized 
arteries of unknown etiology, and as far 
as we are aware, has no direct relation 
to any other medical or surgical problem 
or intervention.  At the time of the 
consultation, the veteran was complaining 
of transient, bilateral episodes of 
visual loss, and given the apparent 
history of biopsy-proven giant cell 
arteritis which per veteran's report was 
treated with steroids in the past, it was 
felt that the veteran needed to be 
started again on oral steroids, due to 
the risk that his present symptoms could 
be due to arteritic inflammation of the 
posterior circulation.  Additionally, the 
veteran was referred to the Internal 
Medicine Service for any additional 
evaluation of vasculopathic or posterior 
circulation risk factors or problems.  

Again, the cause of the veteran's 
bilateral visual loss is an idiopathic 
inflammatory process of unknown etiology.  
It is not related to his service in the 
military, or to a specific 
hospitalization or treatment.  

Entitlement to Benefits Pursuant to the Provisions of 
38 U.S.C.A. § 1151 as a Result of Department of Veterans 
Affairs (VA) Treatment for Bilateral Blindness Due to 
Temporal Arteritis.  

Pertinent Laws and Regulations and Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  The elements of a well grounded claim 
for compensation benefits under 38 U.S.C.A. § 1151 are the 
same, except the critical focus is not on the period of 
service, but upon VA hospital, medical or surgical care.

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The veteran is seeking entitlement to compensation benefits 
for bilateral blindness pursuant to 38 U.S.C.A. § 1151.  
Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or where the evidentiary assertion 
concerns matters beyond the competence of the party.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

38 U.S.C.A. § 1151 provides that additional disability which 
is the result of VA hospitalization, medical or surgical 
treatment which is not the result of the veteran's own 
willful misconduct shall be compensated for in the same 
manner as if such disability were service-connected.  
38 C.F.R. § 3.358 (1998), the regulation implementing this 
statute, provides that consideration will be given to whether 
the additional disability is actually the result of disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  The mere fact that 
aggravation occurred will not be sufficient to establish 
additional disability in the absence of proof that it 
resulted from disease or injury or aggravation of an existing 
disease or injury stemming from hospitalization, or medical 
or surgical treatment.  

After having carefully and thoroughly reviewed the 
appellant's entire medical history, the Board finds first 
that the report of Dr. McLeod is sufficient to well ground 
the claim as to left eye "blindness."  The Board is further 
satisfied that the RO has discharged the duty to assist as 
this question and that there is no indication of other 
relevant and available evidence that is not currently part of 
the claims folder.   The Board further must point out, 
however, that Dr. McLeod's opinion indicates that the veteran 
has "blindness" in the right eye, but he does not link that 
"blindness" to VA care.  Accordingly, the Board finds that 
the claim for service connection for "blindness" in the 
right eye is not well grounded as there is no competent 
medical evidence linking such blindness to VA care.

The positive evidence in support of the claim for 
compensation benefits under 38 U.S.C.A. § 1151 for left eye 
"blindness" consists of the evidentiary assertions of the 
claimant.  As the veteran is a lay party, however, he is not 
competent to provide evidence on matters requiring medical 
expertise.  This would include questions involving both the 
diagnosis and the etiology of any eye pathology.  Thus, his 
lay evidence has not probative weight.  King, Espiritu, 
Tirpak, Grottveit, and Layno, supra.   The only competent 
medical evidence of record linking a left eye disability to 
the veteran's care by VA is the opinion of Dr. McLeod.   The 
Board finds this opinion carries little probative value 
because it attributes the disability to the failure of VA to 
diagnosis and promptly treat the underlying disorder, but the 
record clearly shows it was the claimant who declined prompt 
care and he was advised of the hazard of his failure to 
report for care.  Thus, the Board concludes that the 
fundamental factual premise of this opinion is plainly wrong.

On the other hand, the record contains far more persuasive 
competent medical evidence grounded on a review of the 
correct record and examination that there is no causal 
relationship between VA care and any additional visual 
disability.  Moreover, Dr. McLeod's report speaks generically 
of "blindness," however, the detailed objective findings of 
record do not show "blindness" in either eye.  Thus, the 
Board further concludes that the probative weight of Dr. 
McLeod's opinion is further undermined by its lack of 
explicit findings, or even erroneous findings, as to the 
nature of alleged disability he attributed to VA care.  The 
Board further adds that even assuming the claim for a right 
eye disability was well grounded, a merits determination 
would reach the same conclusion for the same reasons as is 
explained with regard to the alleged left eye disability.

As the clear weight of the most probative evidence is against 
the claim the benefit of the doubt doctrine is not for 
application. 

Entitlement to Disability Rating in Excess of 30 Percent for 
Psychoneurosis, Mixed Type, with Depression.  

Pertinent Laws and Regulations and Analysis

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id., slip op. 
at 9.  On the other hand, where entitlement to compensation 
has already been established, as is the claim herein at 
issue, the appellant's disagreement with an assigned rating 
is a new claim for increased benefits based on facts 
different from a prior final claim.  Suttman v. Brown, 5 Vet. 
App. 127, 136 (1993).  In this case, rather than provide a 
"staged rating" for discrete intervals during the period 
under appellate review, the RO elected to make the highest 
rating awarded retroactive to the earliest effective date 
assignable.  It is evident that the rating action by the RO 
contemplated all the relevant evidence or record.  
Accordingly, although the RO characterized this issue as an 
"increased rating," the substantive adjudicative 
considerations set forth in Fenderson, supra, were satisfied 
by the RO's adjudicative process and the Board does not find 
that the claimant will be prejudiced by appellate review on 
the current record.  

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, during the pendency 
of this appeal. The Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The VA's General Counsel provided 
additional guidance with respect to this matter in March 
1997.  The General Counsel held that questions regarding 
whether the amendments to the rating schedule for mental 
disorders were more beneficial to claimants than the 
previously existing provisions would be resolved in 
individual cases.  See VAOPGCPREC 11-97 (Mar. 25, 1997).

Prior to November 1996, the schedular criteria for 0, 10, 30, 
50, 70 and 100 percent ratings for psychoneurotic disorders 
were as follows:

There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  [0 percent]

Less than criteria for the 30 percent, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  [10 percent]

Definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people. The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  [30 percent]

Ability to establish and maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  [50 percent]

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  [70 percent]

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to maintain or 
retain employment.  [100 percent]

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  In VAOGCPREC 9-93, the General 
Counsel held that the term "definite" should be construed 
to mean distinct, unambiguous and moderately large in degree, 
more than moderate but less than large.

As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9440.  38 C.F.R. § 
4.130 (as amended by 61 Fed. Reg. 52695-52702).  As amended, 
the regulation reads as follows for the 0, 10, 30, 50, 70 and 
100 percent ratings:

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
[0 percent]

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication [10 
percent]  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (as amended by 61 Fed. Reg. 52695-52702).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
by 61 Fed. Reg. 52695-52702).

A GAF score of 65 (actually the range of scores from 61 to 
70) is for "[s]ome mild symptoms (e.g., depressed mood and 
mild insomnia ) or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
has some meaningful interpersonal relationships."  
Diagnostic and Statistical Manual for Mental Disorders (DSM), 
32 (4th ed.).  

After reviewing the medical evidence provided in the claims 
file, the Board finds that the veteran has a depressive 
disorder with sleep disturbance, memory problems, and lack of 
energy.  He has been given a GAF score of 65 indicating 
moderate symptoms and moderate difficulty in social and 
occupational functioning.  

With respect to the veteran's level of disability resulting 
from his psychiatric disorder and with consideration of 
VAOPGCPREC 9-93 as mentioned above concerning "definite" 
disability, the Board concludes that, as the veteran's 
symptomatology has been medically defined as moderate, the 
veteran's disability more nearly approximates a disability 
characterized by a definite impairment, as per the VA General 
Counsel opinion 9-93.  And thus, the Board finds that the 
veteran's depressive disorder more nearly approximates a 
disability characterized by a definite impairment in the 
ability to establish and maintain effective and wholesome 
relationship with people, and with psychoneurotic symptoms 
which result in such reductions in initiative, flexibility, 
efficiency and reliability levels as to result in definite 
industrial impairment.  In addition, the veteran' psychiatric 
disorder more nearly approximates a disability which is 
characterized by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events.  Hence an award of 30 percent disability evaluation 
for the veteran's psychiatric disorder is appropriate.  

As mentioned above, the Board observes that the veterans has 
been assigned a GAF score of 65, given his moderate 
symptomatology.  He has a long-standing relationship with his 
wife and enjoys interaction with others.  It is noted that 
the veteran has described some sleep disturbance, loss of 
energy and some short term memory impairment.  As such, the 
Board finds that the veteran's psychiatric disorder is not 
characterized by reduced reliability and productivity in 
occupational and social situations due to such symptomatology 
as flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Moreover, the Board concludes that the veteran's psychiatric 
disorder is not characterized by a capacity to maintain 
effective or favorable relationships with people which is 
considerable impaired, as well as by psychoneurotic symptoms 
which result in such reductions in initiative, flexibility, 
efficiency and reliability levels as to result in 
considerable industrial impairment.  Therefore, the veteran's 
claim for an increased evaluation for psychoneurosis in 
excess of 30 percent must fail.  

In making its determination, the Board has considered 
38 U.S.C.A. § 5107(b) (West 1991).  Section 5107(b) expressly 
provides that the benefit of the doubt rule must be applied 
to a claim when the evidence submitted in support of the 
claim is in relative equipoise.  The evidence is in relative 
equipoise when there is an approximate balance of positive 
and negative evidence that does not satisfactorily prove or 
disprove a claim.  When the evidence is in relative 
equipoise, the reasonable doubt rule must be applied tot he 
claim, and thus, the claim must be resolved in favor of the 
claimant.  See Massey v Brown, 7 Vet. App. 204, 206-7 (1994) 
and Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  In this 
case, after reviewing the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to a disability evaluation in 
excess of 30 percent for a psychoneurosis.  Thus, the benefit 
of the doubt rule does not apply to this case.  


ORDER

The claim for compensation benefits for bilateral blindness 
pursuant to 38 U.S.C.A. § 1151 based upon treatment at a VA 
facility in 1995 is denied.  

An evaluation in excess of 30 percent for psychoneurosis, 
mixed type, with depression, is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

